HARALSON, J.
The bill in this cause was filed to enforce a vendor’s lien against the widow and minor child of the deceased vendee.
Under the statute of descent and distribution, the legal title to the land descended to the children; and in order to subject the land to the lien it was necessary that *392they be represented by a guardian ad litem. Indeed the complainant could not subject their legal estate to sale, in the absence of their being property before the court. — Griffith v. Ventress, 91 Ala. 366, 8 South. 312, and authorities there cited. The answer to the bill filed in behalf of the respondent minors cannot be considered, for the reason that no one had authority to make it for them, no guardian ad litem having been appointed.
What their defenses may be is purely conjectural, and therefore the determination of any right which was asserted in the answer and cross-bill found in the record would be wholly gratuitous.
Reversed and remanded.
Tyson, C. J., and Simpson and Denson, JJ., concur.